DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerfas et al (US 8,419,293 B2).  Zerfas teaches a laser delivery device (100, Figs. 1-5), comprising:
a connector portion (570) at a proximal end of the laser delivery device (20) wherein the connector portion includes a ferrule (572) and a capillary (500) and the ferrule (572) at least partially surrounding the capillary (500);
an optical fiber (552) connecting the connector portion (570) to a distal end of the laser delivery device (20);
wherein the capillary (500) at least partially surrounds a proximal portion of the optical fiber (552), and
wherein at least a portion of the ferrule (572) is spaced away from the capillary (500) to form a hollow portion (525) between the capillary (500) and the ferrule (572) in the connector portion (570) (C12 L55 – C13 L28);
wherein the ferrule (572) abuts the capillary (500) over a portion of the capillary (500); and
wherein a proximal end of the optical fiber (552) is configured to be directly coupled to a holmium laser source (20) (C3 L56 – C4 L7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-28 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zerfas as applied to claim 21 above, and further in view of Griffin (US 9,122,009 B1).
Zerfas teaches a laser delivery device (100, Figs. 1-5), comprising:
a connector portion (570) at a proximal end of the laser delivery device (20) wherein the connector portion includes a ferrule (572) and a capillary (500) and the ferrule (572) at least partially surrounding the capillary (500);
an optical fiber (552) connecting the connector portion (570) to a distal end of the laser delivery device (20);
wherein the capillary (500) at least partially surrounds a proximal portion of the optical fiber (552), and
wherein at least a portion of the ferrule (572) is spaced away from the capillary (500) to form a hollow portion (525) between the capillary (500) and the ferrule (572) in the connector portion (570) so the hollow portion at least partially overlaps with first and second portions of the capillary (500) (Fig. 5, C12 L55 – C13 L28);
wherein the ferrule (572) abuts the capillary (500) over a portion of the capillary (500);
wherein a proximal end of the optical fiber (552) is configured to be directly coupled to a holmium laser source (20) (C3 L56 – C4 L7);
wherein the capillary (500) is fused to the optical fiber (552) over at least a portion of an overlap of the proximal portion of capillary (500) with the optical fiber (552) (C5 L38-60) and concerning a particular CO2 laser used for the fusing, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979); the type of laser for fusing is not a structure for the laser delivery device, just a portion of the process that does not add any structure to the claim.
Zerfas does not teach expressly the capillary includes a first portion that includes one or more of dimples, bumps, or internally dispersed particles, and a second portion that is free of dimples, bumps, and internally dispersed particles, wherein the second portion is at a proximal portion of the capillary or a crimp.
Griffin teaches a laser delivery device (Figs. 12A-E) comprising a capillary (565) that includes a first portion (above 585) that includes one or more of circular dimples (580) on an outer circumferential surface of the first portion (above 585), and a second portion (at 585) that is free of dimples, bumps, and internally dispersed particles, wherein the second portion is at a proximal portion (at 585) of the capillary (565);
wherein the capillary is formed of silica (C11 L54), and wherein the plurality of dimples (580) are configured to scatter portions of energy being delivered through the optical fiber from the energy source (C11 L55-62);
a crimp (625), wherein the crimp (625) radially surrounds a portion of the optical fiber (550) and a portion of the capillary (565); and
wherein the crimp (625) includes a cup-like shape (at 560) in a proximal portion of the crimp (625(, wherein the cup-like shape of the crimp surrounds both the optical fiber (550) and the capillary (565), and wherein the crimp (625) extends longitudinally in a distal direction surrounding the optical fiber (550) (Fig. 12B, C11 L62 – C12 L3).
Zerfas and Griffin are analogous art because they are from the same field of endeavor, laser delivery systems.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the capillary of Zerfas to include the capillary taught by Zerfas so that the ferrule (572) abuts the capillary over first and second portions of the capillary (areas with dimples and areas without dimples) and a crimp that radially surrounds the fiber and capillary in Zerfas.
The motivation for doing so would have been to allow cladding modes to refract substantially along the sleeve axis or across the fiber axis (C11 L53-64) while securely holding the capillary to the fiber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brown (US 7540668) teaches a laser delivery device with a connector, ferrule, fiber and capillary of claim 21.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883